Case 16-10076        Doc 55     Filed 11/13/18     Entered 11/13/18 16:34:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 10076
         Deborah V Dunmars

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/23/2016.

         2) The plan was confirmed on 06/27/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/17/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/18/2016, 03/15/2017, 04/04/2018, 07/12/2018.

         5) The case was Dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-10076             Doc 55             Filed 11/13/18    Entered 11/13/18 16:34:45                 Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $5,225.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                 $5,225.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,014.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $226.88
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,240.88

 Attorney fees paid and disclosed by debtor:                             $335.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for Direc   Unsecured      1,053.00       1,053.30         1,053.30           0.00       0.00
 AT&T Mobility II LLC                        Unsecured      1,196.00       1,196.27         1,196.27           0.00       0.00
 Check N Go                                  Unsecured         400.00           NA               NA            0.00       0.00
 Chicago Public Library                      Unsecured           0.00         72.90            72.90           0.00       0.00
 City of Chicago Department of Revenue       Unsecured      1,964.20       1,984.20         1,984.20           0.00       0.00
 College Assist                              Unsecured     38,292.00     38,492.12        38,492.12            0.00       0.00
 Commonwealth Edison Company                 Unsecured         846.93        759.52           759.52           0.00       0.00
 Convergent Outsourcing Inc                  Unsecured         397.00           NA               NA            0.00       0.00
 Credit Acceptance Corp                      Unsecured      9,656.51       9,229.44         9,229.44           0.00       0.00
 Credit Management, LP                       Unsecured         406.00           NA               NA            0.00       0.00
 EOS-CCA                                     Unsecured      1,346.00            NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414               Priority            0.00        924.06           924.06        321.33        0.00
 Illinois Dept of Revenue 0414               Unsecured      1,000.00         147.00           147.00           0.00       0.00
 National Quik Cash                          Unsecured      1,000.00            NA               NA            0.00       0.00
 North Side Community Federal Credit Uni     Unsecured         333.00           NA               NA            0.00       0.00
 Northern Plains Funding                     Unsecured         700.00           NA               NA            0.00       0.00
 ORCHARD BANK                                Unsecured         300.00           NA               NA            0.00       0.00
 Payday Loan Store                           Unsecured      1,000.00       1,130.70         1,130.70           0.00       0.00
 Peoples Energy Corp                         Unsecured         665.00      1,048.44         1,048.44           0.00       0.00
 Prog Leasing LLC                            Secured        1,032.00       1,032.00         1,032.00        471.82      41.67
 Prog Leasing LLC                            Unsecured            NA         860.74           860.74           0.00       0.00
 Pronger Smith Medical Care                  Unsecured         519.00        519.00           519.00           0.00       0.00
 Quantum3 Group                              Unsecured         364.00        364.26           364.26           0.00       0.00
 RAC Acceptance                              Secured           300.00          0.00           300.00        137.17      12.13
 RAC Acceptance                              Secured        1,200.00            NA               NA            0.00       0.00
 RETAILERS NATL BK                           Unsecured         943.00           NA               NA            0.00       0.00
 Social Security Administration              Unsecured     10,728.00            NA               NA            0.00       0.00
 Source Receivables Mng                      Unsecured         142.00           NA               NA            0.00       0.00
 Speedy Cash                                 Unsecured         400.00        491.87           491.87           0.00       0.00
 TruGreen                                    Unsecured           0.00        420.75           420.75           0.00       0.00
 UNIQUE INSURANCE/MARIO ELLIS                Unsecured      2,840.49            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-10076        Doc 55      Filed 11/13/18     Entered 11/13/18 16:34:45             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $1,332.00            $608.99             $53.80
 TOTAL SECURED:                                           $1,332.00            $608.99             $53.80

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $924.06            $321.33              $0.00
 TOTAL PRIORITY:                                            $924.06            $321.33              $0.00

 GENERAL UNSECURED PAYMENTS:                             $57,770.51               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,240.88
         Disbursements to Creditors                               $984.12

 TOTAL DISBURSEMENTS :                                                                       $5,225.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
